Exhibit 10.3
 
DOLPHIN DIGITAL MEDIA, INC


CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS


The conduct of Senior Financial Officers shall be governed by this Code of
Ethics, pursuant to Section 406 of the Sarbanes-Oxley Act, in order to deter
wrongdoing and to promote:


 
*
Honest and ethical conduct, including the ethical handling of actual or apparent
conflicts of interest between personal and professional relationships;



 
*
Full, fair, accurate, timely and understandable disclosure in reports and
documents that a company files with, or submits to, the Commission and in other
public communications made by the Company;



*           Compliance with applicable governmental laws, rules and regulations;


 
*
The prompt internal reporting of violations of the Code to the appropriate
person or persons identified in the Code; and



*           Accountability for adherence to the Code.


1.
The Chief Executive Officer, the Chief Financial Officer, the Controller, and
other senior officers performing financial management functions shall maintain
the highest standards in performing their duties.



Federal law requires the Company to set forth guidelines pursuant to which the
principal executive officer and senior financial management employees perform
their duties.   Employees subject to this requirement include the chief
executive officer, the chief financial officer, controller or chief accounting
officer, and any person who performs similar functions (the “Senior Financial
Officers”).   However, the Company expects that all employees who participate in
the preparation of any part of the Company’s financial statements should follow
these guidelines:


 
*
Act with honesty and integrity, avoiding violations of the Code, including
actual or apparent conflicts of interest with the Company in personal and
professional relationships.



 
*
Disclose to the Board of Directors any material transaction or relationship that
reasonably could be expected to give rise to any violations of the Code,
including actual or apparent conflicts of interest with the Company.



 
*
Provide the Company’s other employees, consultants, and advisors with
information that is accurate, complete, objective, relevant, timely, and
understandable.



 
*
Endeavor to ensure full, fair, timely, accurate, and understandable disclosure
in the Company’s periodic reports and other public communications.



 
*
Comply with all applicable governmental laws, rules and regulations, and adhere
to the standards and restrictions imposed by those laws, rules and regulations.



 
*
Act in good faith, responsibly, and with due care, competence and diligence,
without knowingly misrepresenting material facts, causing others to misrepresent
material facts, or allowing your independent judgment to be subordinated.



 
*
Respect the confidentiality of information acquired in the course of your work
except where you have Company approval or where disclosure is otherwise legally
mandated. Confidential information acquired in the course of your work will not
be used for personal advantage.



*           Proactively promote ethical behavior among peers in your work
environment.


 
*
Record or participate in the recording of entries in the Company’s books and
records that are accurate to the best of your knowledge.



 
 
 

--------------------------------------------------------------------------------

 
 
2.           Reporting and Accountability


The Board of Directors of the Company is responsible for applying this Code to
specific situations in which questions are presented to it and has the authority
to interpret this Code in any particular situation.  Any Senior Financial
Officer who becomes aware of any existing or potential breach of this Code is
required to notify the Board of Directors promptly.  Failure to do so is itself
a breach of this Code.


Specifically, each Senior Financial Officer must:


*           Notify the Board of Directors promptly of any existing or potential
violation of this Code.


 
*
Not retaliate against any employee or Senior Financial Officer for reports of
potential violations that are made in good faith.



The Board of Directors shall take all action it considers appropriate to
investigate any breaches reported to it.  If a breach has occurred, the Company
will take such disciplinary action or preventive action as the Board of
Directors deems appropriate.


Specifically, the Company will follow the following procedures in investigating
and enforcing this Code and in reporting on the Code:


*           Breaches and potential breaches will be reported to the Board of
Directors.


The Board of Directors will take all appropriate action to investigate any
breaches reported to it.   Upon being notified that a breach has occurred, the
Board will take or authorize such disciplinary or preventive action as it deems
appropriate, up to and including dismissal or, in the event of criminal or other
serious violations of law, notification of the SEC or other appropriate law
enforcement authorities.


Any changes or waivers of this Code will be disclosed in the Company’s annual
report on Form 10-K.


3.           Waivers


Any waiver (defined below) or an implicit waiver (defined below) from a
provision of this Code is required to be disclosed in the Company’s Annual
Report on Form 10-K or a Report on Form 8-K filed with the SEC.   A waiver is
defined by SEC rules as a material departure from a provision of the Code, and
an implicit waiver means failure to take action within a reasonable period of
time regarding a material departure from a provision of the Code that has been
made known to an executive officer of the Company.  Senior Financial Officers
should note that it is not the Company’s intention to grant or to permit waivers
from the requirements of this Code.  Senior Financial Officers should note that
the Company expects full compliance with this Code.


4.           Other Policies and Procedures


The Company may, from time to time, adopt other procedures and separate
requirements which are applicable to Senior Financial Officers and others.


This Code of Ethics has been approved by the Board of Directors.
 
 